DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami (U.S. Patent No. 4,752,885 A).
Please note that Kawakami was cited on the PTO-892 mailed on 1/24/2022.  
Claim 1:  Figure 1 of Kawakami shows a plan view of a machine tool (1) having a spindle (25), a tool exchanger (15) that attaches or detaches one of tools to or from the spindle (25) during a tool exchange process, and a spindle mover (7) that moves the spindle (25) to one of a plurality of tool exchange coordinates when the one of the tools is to be attached or detached by the tool exchanger (15).  As can be seen within Figure 3 of Kawakami, the machine tool (1) further has a tool exchange controller (32), which in turn has a memory that will be discussed by Examiner in more detail below.
	Regarding the spindle mover (7), it is embodied as an alternating current servomotor [column 4, lines 33-35], and it (7) moves the tool spindle (25) in a direction that extends parallel to a Z-axis direction.  From the perspective of Figures 1 and 2, the Z-axis direction extends vertically [column 4, lines 25-27].  Regarding the tool exchanger (15), it has a forward and backward driving means (20) that moves a tool change arm (19) of the tool exchanger (15) in a direction extending parallel to the Z-axis direction.  Please be advised that from the perspective of Figures 1 and 2, an X-axis direction extends from left-to-right [column 4, lines 28-29].  
Noting this, the tool exchange controller (32) controls, when the one of the tools is to be attached or detached by the tool exchanger (15) during the tool exchange process, the spindle mover (7) to move the associated tool spindle (25) to one of the plurality of the tool exchanges coordinates, wherein the plurality of the tool exchanges coordinates comprises first and second tool exchange coordinates.  While the first tool exchange coordinate is a coordinate associated with an attaching-target tool that is to be attached to the spindle (25), the second tool exchange coordinate is a coordinate associated with a detaching-target tool that is to be detached from the spindle (25).  Figure 1 shows therein the tool change arm (19) holding the attaching-target tool, as well as the spindle (25) holding the detaching-target tool.  
With regards to the tool exchange process, the tool exchange process commences after Step F47 (see Figure 5a) of a machine program has concluded, and the tool exchange process terminates with the conclusion of Step F63 (see Figure 5B) of the machine program.  Since the tool exchange process commences after Step F47 has concluded, and because the tool exchange process terminates with the conclusion of Step F63, Kawakami’s tool exchange process includes attaching or detaching the one of the tools to or from the spindle (25).  For example, at Step F57, the detaching of the one of the tools from the spindle (25) occurs, and at Step F60, the attaching of the one of the tools from the spindle (25) occurs [column 6, lines 13-26].  As can be seen between Figures 5a and 5b of Kawakami, Steps F57 and F60 occur after Step F47 has concluded but before Step F63 has initiated.  Therefore, the tool exchange process includes attaching or detaching the one of the tools to or from the spindle (25).
Next, please be advised that each of the plurality tool exchange coordinates are “predetermined and stored” within the memory.  (This will be explained over the course of the next several paragraphs).  Also, be advised that each of the tools has corresponding dimensions, including length.  Noting this, the dimensions of the tools are able to be read out from the memory of the tool exchange controller (32) at Step F46 of the machine program [column 5, lines 35-38].  After having read out the dimensions of the tools, the tool exchange controller (32) compares the length of the attaching-target tool with the length of the detaching-target tool.  As a result of this comparison, the tool exchange controller (32) calculates at Step F47 of the machine program a position at which the end of the longer tool will not interfere with other members/elements of the machine tool (1), including, for example, a workpiece (28), a tilting jig (29), and a tailstock (30) [column 5, lines 38-44].  Please note that this position is located along line L in Figure 1 of Kawakami.  As Figure 1 shows, line L is the boundary of an interfering region (33) with respect to the Z-axis direction.  
The tool exchange controller (32) further calculates at Step F47 of the machine program respective tool exchange coordinates in the Z-axis direction (referred to as “respective position in the Z-axis direction” in at least column 5, line 45) for a main spindle housing (2) (and thus the tool spindle (25) since the tool spindle (25) is mounted to the main spindle housing (2)) and for the tool change arm (19) at which the end of the longer tool is positioned at a distance a from line L and the interfering region (33) [column 5, lines 33-51].  Since the plurality of tool exchange coordinates are calculated by the tool exchange controller (32) during Step F47, and because the tool exchange process commences after Step F47 has concluded, said plurality of tool exchange coordinates, including the first and second tool exchange coordinates, are “predetermined” prior to an initiation of any step, e.g. Step F48, of the tool exchange process.  Please be advised that the tool exchange process is considered to commence after Step F47 has concluded, because it is during the execution of Step F47 that the plurality of tool exchange coordinates that are needed for the tool exchange process are calculated.
Furthermore, said plurality of tool exchange coordinates, including the first and second tool exchange coordinates, must inherently (after calculation) be “stored”, at least temporarily in the memory of the tool exchange controller (32) prior to an initiation of any step of the tool exchange process, such that said plurality of tool exchange coordinates can be moved into by the tool change arm (19) and by the main spindle housing (2) and tool spindle (25) during said tool exchange process.  Be advised that the plurality of tool exchange coordinates are moved into by the tool change arm (19) and by the main spindle housing (2) and tool spindle (25) at Steps F50, F51, and F53, which occur during the tool exchange process.  (It is reiterated that the tool exchange process commences after Step F47 has concluded).  If the plurality of tool exchange coordinates weren’t at least temporarily stored prior to initiation of any step of the tool exchange process, then the tool exchange controller (32) wouldn’t have available the coordinates required for driving the forward and backward driving means (20), the lateral driving means (22), and the spindle mover (7) such that the tool change arm (19) and the main spindle housing (2) and tool spindle (25) end up appropriately located for the exchanging of the detaching-target tool for the attaching-target tool and such that the longer tool of the attaching and detaching-target tools is nearest to the workpiece without interfering.  (Examiner again notes that Kawakami discloses the controller (32) having memory from which the dimensions of the tools were read out from [column 5, line 37], and the tool exchange controller (32) controlling said driving means (20, 22) and spindle mover [column 5, lines 15-22]).  Based on the foregoing, each of the plurality tool exchange coordinates are “predetermined and stored” in the memory prior to an initiation of any step, e.g. Step F48, of the tool exchange process.  
Noting the above, after having gripped the detaching-target tool, in order to remove the detaching-target tool from the tool spindle (25), the tool change arm (19) is advanced distance a.  In having advanced distance a toward line L and the interfering region (33), the detaching-target tool has been linearly advanced into the associated second tool exchange coordinate.  The tool change arm (19) is then pivoted so as to align the attaching-target tool with the tool spindle (25).  Be advised that at this time the tool spindle (25) is in the first tool exchange coordinate.  The spindle mover (7) moved the tool spindle (25) into the first tool exchange position when the main spindle housing (2) and the tool change arm (19) were positioned such that the longer tool is at the distance a from line L and the interfering region (33).  The tool change arm (19) is then retreated back toward the tool spindle (25) so as to insert the attaching target tool into the tool spindle (25).  
Based on the foregoing, when comparing the first and second tool exchange coordinates, it can be seen that the first tool exchange coordinate is located farther from a machining point in the Z-axis direction.  With respect to the Z-axis direction and the second tool exchange coordinate, it is located along line L.  However, the first tool exchange position is located above line L in said Z-axis direction from the perspective of Figure 1, and thus away from the workpiece (28) and the machining point.  
Thus, the tool exchange controller (32) controls, when the one of the tools is to be attached or detached by the tool exchanger (15) during the tool exchange process, the spindle mover (7) to move, on the basis of the first tool exchange coordinate (of the plurality of predetermined and stored tool exchange coordinates) associated with the attaching-target tool and the second tool exchange coordinate (of the plurality of predetermined and stored tool exchange coordinates) associated with the detaching-target tool to be detached from the spindle (25), the spindle (25) to the first tool exchange coordinate, wherein the first tool exchange coordinate is located farther from the machining point than the second tool exchange coordinate.  

Claim 2:  Regarding the tool exchanger (15), it is configured to move the detaching-target tool to the second tool exchange coordinate.  Examiner reiterates that after having gripped the detaching-target tool, in order to remove the detaching-target tool from the tool spindle (25), the tool change arm (19) is advanced distance a.  In having advanced distance a toward line L and the interfering region (33), the detaching-target tool has been linearly advanced into the associated second tool exchange coordinate.  
	Regarding the first tool exchange coordinate of the plurality of predetermined and stored tool exchange coordinates, it serves as a coordinate in which the tool exchanger (15) moves the attaching-target tool to a clamping position for the tool spindle (25).  Lastly, as the second tool exchange coordinate of the plurality of predetermined and stored tool exchange coordinates, it serves as a coordinate in which the tool exchanger (15) moves the detaching-target tool to an unclamping position for the tool spindle (25).  

Claim 3:  As to the plurality of predetermined and stored tool exchange coordinates, they serve as coordinates in which the tool spindle (25) clamps the attaching-target tool or unclamps the detaching-target.  For example, at the first tool exchange coordinate, the attaching-target tool is brought into a clamping position in the tool spindle (25).  At the second tool exchange coordinate, the detaching-target tool is brought into an unclamping position from the tool spindle (25).                                                                                                                                                                                                 

Response to Arguments
Applicant's arguments filed 8/9/2022  have been fully considered but they are not persuasive. 
With respect to claim 1 and Kawakami, Applicant argues the following:
Applicant therefore proposes to address the anticipation rejection, as discussed in the interview, by amending claim 1 for clarity as set forth in the enclosed attachment to recite "a tool exchange process which includes attaching or detaching the one of the tools to or from the spindle;" and "a memory in which are stored, prior to an initiation of any step of the tool exchange process, a plurality of predetermined and stored tool exchange coordinates." Applicant also proposes to amend claim 1 to recite that the tool exchange controller controls the spindle mover when the one of the tools is to be attached or detached by the tool exchanger during the tool exchange process. These amendments are fully supported, for example, at page 10, lines 20-24; page 12, lines 1-9; and Figs. 4-5 of the present application, showing and describing the memory unit 101, the reference table 102, and how they are used in the tool exchange process. These amendments should be entered because they do not raise any new issues requiring further search or consideration. 

Kawakami does not disclose or suggest the claimed memory that stores tool exchange coordinates prior to an initiation of any step of the tool exchange process. As pointed out by the Examiner in the final Office Action, Kawakami may need to store its calculated tool exchange coordinates, even if only temporarily (e.g., in RAM) so they can be used to operate its tool exchanger. However, Kawakami cannot store its calculated tool exchange coordinates before the tool exchange process is to happen (i.e., before any step of the process is initiated), as claimed, at least because the calculations are part of that process. Proposed amended independent claim 1 specifies that its tool exchange controller performs its functions "when the one of the tools is to be attached or detached by the tool exchanger during the tool exchange process," including the functions that employ "the predetermined and stored tool exchange coordinates." Thus, the recitations of amended claim 1 that the tool exchange coordinates are stored prior to an initiation of any step of the tool exchange process (which is a process that includes attaching or detaching the one of the tools to or from the spindle) limits the claim in a way that distinguishes from Kawakami when properly read in the context of the other recitations of claim 1. 

The storage and use of predetermined tool coordinates are important features of the claimed invention, because they enable the tool exchange controller to quickly and easily determine where the spindle should be moved, thereby reducing downtime during tool exchange and shortening the cycle time of a machining cycle. See, e.g., page 4, lines 7-9 of the present application. 

In view of these facts, proposed amended claim 1 is not anticipated by Kawakami, because Kawakami does not disclose each and every element of that claim, and it would not have been obvious to add the missing features of amended claim 1 to Kawakami, since there is no teaching or suggestion of these features in Kawakami. Therefore, amended claim 1 is patentable, as are dependent claims 2-3. 

Since Kawakami does not describe all the elements of proposed amended independent claim 1, either explicitly or inherently, an anticipation rejection cannot be maintained. The dependent claims are believed to be allowable at least by virtue of their dependence on allowable 6 

	Applicant’s argument has been considered but is not persuasive.  This is because with respect to Kawakami, the initiation of any step of the tool exchange process of Kawakami occurs after the memory of Kawakami has already stored a plurality of predetermined and stored tool exchange coordinates.  This will now be explained.  
	First, with regards to the tool exchange process, the tool exchange process commences after Step F47 (see Figure 5a) of a machine program has concluded, and the tool exchange process terminates with the conclusion of Step F63 (see Figure 5B) of the machine program.  Furthermore, as required by claim 1, the tool exchange process includes attaching or detaching the one of the tools to or from the spindle (25).  At Step F57, the detaching of the one of the tools from the spindle (25) occurs, for example.  Also, at Step F60, the attaching of the one of the tools from the spindle (25) occurs [column 6, lines 13-26].  As can be seen between Figures 5a and 5b, Step F57 and Step F60 occur after Step F47 has concluded but before Step F63 has initiated.  Thus, the tool exchange process includes attaching or detaching the one of the tools to or from the spindle (25).  
	Next, Examiner will shift discussion to the memory of the machine tool and the plurality of tool exchange coordinates.  Regarding the former, Kawakami discloses the controller (32) having the memory from which dimensions of the tools are read out.  Regarding the latter, each of the plurality tool exchange coordinates is “predetermined and stored” within the memory.  (This will be explained over the course of the next several paragraphs).  Please be advised that each of the tools has corresponding dimensions, including length.  Noting this, the dimensions of the tools are read out from the memory of the tool exchange controller (32) at Step F46 of the machine program [column 5, lines 35-38].  After having read out the dimensions of the tools, the tool exchange controller (32) compares the length of the attaching-target tool with the length of the detaching-target tool.  As a result of this comparison, the tool exchange controller (32) calculates at Step F47 of the machine program a position at which the end of the longer tool will not interfere with other members/elements of the machine tool (1), including, a workpiece (28), a tilting jig (29), and a tailstock (30) [column 5, lines 38-44].  Please note that this position is located along line L in Figure 1 of Kawakami.  As Figure 1 shows, line L is the boundary of an interfering region (33) with respect to the Z-axis direction.  
The tool exchange controller (32) further calculates at Step F47 of the machine program respective tool exchange coordinates in the Z-axis direction (referred to as “respective position in the Z-axis direction” in at least column 5, line 45) for a main spindle housing (2) (and thus the tool spindle (25) since the tool spindle (25) is mounted to the main spindle housing (2)) and for the tool change arm (19) at which the end of the longer tool is positioned at a distance a from line L and the interfering region (33) [column 5, lines 33-51].  Since the plurality of tool exchange coordinates are calculated by the tool exchange controller (32) during Step F47, and because the tool exchange process commences after Step F47 has concluded, said plurality of tool exchange coordinates, including the first and second tool exchange coordinates, are “predetermined” prior to an initiation of any step, e.g. Step F48, of the tool exchange process.  Please be advised that the tool exchange process is considered to commence after Step F47 has concluded, because it is during the execution of Step F47 that the plurality of tool exchange coordinates that are needed for the tool exchange process are calculated.
Furthermore, said plurality of tool exchange coordinates, including the first and second tool exchange coordinates, must inherently (after calculation) be “stored”, at least temporarily in the memory of the tool exchange controller (32) prior to an initiation of any step of the tool exchange process, such that said plurality of tool exchange coordinates can be moved into by the tool change arm (19) and by the main spindle housing (2) and tool spindle (25) during said tool exchange process.  Be advised that the plurality of tool exchange coordinates are moved into by the tool change arm (19) and by the main spindle housing (2) and tool spindle (25) at Steps F50, F51, and F53, which occur during the tool exchange process.  (It is reiterated that the tool exchange process commences after Step F47 has concluded).  If the plurality of tool exchange coordinates weren’t at least temporarily stored prior to initiation of any step of the tool exchange process, then the tool exchange controller (32) wouldn’t have available the coordinates required for driving the forward and backward driving means (20), the lateral driving means (22), and the spindle mover (7) such that the tool change arm (19) and the main spindle housing (2) and tool spindle (25) end up appropriately located for the exchanging of the detaching-target tool for the attaching-target tool and such that the longer tool of the attaching and detaching-target tools is nearest to the workpiece without interfering.  (Examiner again notes that Kawakami discloses the controller (32) having memory from which the dimensions of the tools were read out from [column 5, line 37], and the tool exchange controller (32) controlling said driving means (20, 22) and spindle mover [column 5, lines 15-22]).  Based on the foregoing, each of the plurality tool exchange coordinates are “predetermined and stored” in the memory prior to an initiation of any step, e.g. Step F48, of the tool exchange process.  
Therefore, it can be seen that in Kawakami that the calculations are not part of the tool exchange process like Applicant argues.  Again, the plurality of tool exchange coordinates are calculated by the tool exchange controller (32) during Step F47 of the machine program, but the tool exchange process commences after Step F47 has concluded.  As such, in contrast to Applicant’s assertions, the memory of Kawakami does indeed store the calculated plurality of tool exchange coordinates before any step of the tool exchange process is initiated.  Applicant’s arguments are therefore not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722